TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 8, 2013



                                     NO. 03-12-00695-CV


                                 The State of Texas, Appellant

                                                v.

     Life Partners Holdings, Inc.; Life Partners, Inc.; Brian D. Pardo; R. Scott Peden;
    Advance Trust & Life Escrow Services, LTA; and Purchase Escrow Services, LLC,
                                         Appellees




           APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
                 DISMISSED -- OPINION BY JUSTICE PURYEAR




THIS DAY came on to be submitted to this Court appellant’s motion to consolidate the appeal in

the above cause, and the Court having fully considered said motion, and being of the opinion that

same should be granted: IT IS THEREFORE ordered that said motion is granted, that the

issues, records and documents filed in this cause number shall be consolidated into cause number

03-13-00195-CV, and that the appeal in the above cause is dismissed. It is FURTHER ordered

that the appellant pay all costs relating to the appeal in the above cause, both in this Court and

the court below; and that this decision be certified below for observance.